REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2018/0026926 issued to Nigam et al., teaches graymail detection and filtering system predicts whether a user will consider an email to be graymail using a trained classifier based on feedback.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
access an electronic message store; determine that a first message included in the electronic message store represents graymail, including by accessing a profile associated with an addressee of the first message; take a remedial action in response to determining that the first message represents graymail, wherein the remedial action includes determining that a recipient of the first message does not have an existing graymail folder and in response causing a graymail folder to be created for the recipient; and in response to determining that the recipient has deleted the graymail folder subsequent to creation of the graymail folder, prevent recreation of the graymail folder; and a memory coupled to the processor and configured to provide the processor with instructions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2010/0211641 issued to Yih et al., teaches classification of email based on modeling and modeling scores
US 2013/0086180 issued to Midgen et al., teaches message classification based on certain feature of the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459